Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021  has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.
 The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.


The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.
Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“A computer implemented method for assessing the viability of fluid production from a hydrocarbon reservoir through facilities having a predetermined field architecture using characteristics of a target fluid a within the hydrocarbon reservoir under uncertainty, the facilities include at least one pipe connecting a first point of extraction located within the reservoir and a final end point located at surface facilities the method comprises comprising the following steps:

a) establishing m predetermined fluid properties (p1, P>2,.... Pm) including at least a first fluid property (p,) directed to one of the phases of the target fluid, either liquid or gas, and a second fluid property (p>) directed to a gas/liquid ratio of the target fluid;

b) assigning a probability density function (f,) for the first fluid property (p,) and a probability density function (f2) for the second fluid property (p2);
c) providing m — 2 correlations C3, ..., Cy, dependent at least on p, and/or pz properties such that pi = ci (p1, p2; t = 3,...,m
d) for each property pi, i = 3,...,m
- generating, automatically by a computer system, r sample values ci (p1, p2) wherein p, is a random sample according to its probability density function f; and p> is a random sample according to its probability density function f2;
- generating, automatically by a computer system, a probability density function f; for property p; from the r sample values ci (p, p2);
e) based on the probability density functions (f1, f2,..., fm), determining the characterizing properties pi; i = 1,...,m of the target fluid in the hydrocarbon reservoir;
f) using the characterizing properties of the target fluid determined in step e), assessing the fluid production viability of the reservoir by simulating the evolution of the target fluid along the piping of the predetermined field architecture.”

 In claim 1: all steps is considered to be equivalent of a mathematical concepts- mathematical formulas or equations, mathematical calculations. Note that these claims fail to provide any additional elements beyond the abstract ideas.
The new steps of claim 1: a) and f)  also considered to be equivalent of a mathematical concepts- mathematical formulas or equations, mathematical calculations.

Under step 2A prong 2,
Claim 1 does not direct to any practical application, the claim just defining field of use for calculation and do not tied to any particular device or additional elements which would provide the basis into which the abstract ideas would be integrated.
The claim fails to identify a particular reservoir with a particular fluid properties in that reservoir. The established Fluid properties in step a)  do not tied to any particular hydrocarbon reservoir.
 The Claim do not take any particular measurement and do not gathering any particular data.
The claim does not recites real world transformation for a particular application. 

 The New Amendments in preamble just defining filed of use for calculation and do not tied to any particular device or additional elements which would provide the basis into which the abstract ideas would be integrated.
Under step 2B
Regarding Claim 16 comprises the “a computer program’, is the computer and software running on the computer. The computer is the general computer, which is
not significantly more.
The depended claims 3-16 are merely extend the details of the abstract idea of mathematical concepts, more particularly mathematical calculations or mental steps
as accrued.

Claim 2 just additionally describes additional details of fluid properties, which is insignificant additional elements/steps, because are well-known and conventional,
as evidence provide by Merino-Garcia “An innovative approach for formation fluid typing with API and GOR assessments in real time from mud gas data” and Schluberger (WO 2011/007268).

Therefore claims 3-16 are similarly rejected under 35 U.S.C. 101.

1) Examiner note regarding the prior art of the record:
Merino-Garcia “An innovative approach for formation fluid typing with API and GOR assessments in real time from mud gas data” disclose see "Summary1
and "Methodology”):
Computer implemented method for characterizing a target fluid of a hydrocarbon reservoir under uncertainty by means of m predetermined fluid properties (P1, P2,-Pm)
(see "Summary": "Two parameters (alpha and beta) to describe the composition of the hydrocarbon fluids”) comprising at least a first fluid property ( pi) (alpha) directed to one of the phases of the target fluid, either liquid or gas, and a second fluid property (P2) (beta) directed to the gas/liquid ratio of the target fluid (see "Summary":
"Mudgas ratios an delineation of alpha-beta regions to predict fluid type, AP] and GOR’. And Fig. 2b, see Methodology, where fluid type: fluid type is established from mud
gas ratios;
Determine alpha and beta values are first delineated in agreement with the fluid type (Fig. 2b);
Schluberger (WO 2011/007268) describes a method for characterizing fluid properties using computer-implemented computational models and also applies probability
density functions to capture the range of uncertainties of used parameters (Fig. 9 and 11, para [0032], [0035], [00122)).

VENKATARAMANAN LALITHA (US Pub. 2006/155474 A1), disclose (para [0017], where receiving fluid property data for at least two fluids with the fluid property data of at least one fluid being received from a device in a borehole. In real-time with


Chok (US Pub.2014/0278113) (para [0064], where Based on the final state probability distribution, the analysis 100 can perform additional processing as shown in FIG. 2B. In particular, the processing of the results (Block 150) can determine the constituents of the fluid (Block 152), can compute the gas-to-oil ratio (GOR) (Block 154), and
can determine other properties of interest. Finally, the analysis 100 can determine
a confidence level for each constituent estimated and functions thereof (e.g.,
fluid properties, such as GOR) (Block 156)).

In Claim 1, the closest prior arts either singularity or in combination, fail to anticipate or render obvious the following steps a) through d) in order: “a) assigning a probability density function (fi) for the first fluid property (pi) and a probability density function (f2) for the second fluid property (p2); b) providing m - 2 correlations c3, cm dependent at least on pi and/or p2 properties such that pj = ci(pi,p2); i = 3,...,m; c) for each property ptj = 3,...,m - generating, automatically by a computer system, r sample 

Claims 2-16 are not rejected under 102/103 due to their dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857